United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Prior Lake, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Charles M. Cockrane, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1553
Issued: March 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 7, 2008 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ February 4, 2008 decision which denied appellant’s request
for merit review. Because more than one year has elapsed between the last merit decision dated
January 22, 2007 and the filing of this appeal on May 7, 2008, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 8, 2005 appellant, then a 57-year-old postmaster, filed an occupational disease
claim alleging that she developed profound anxiety due to her employment. She first became
aware of her condition on March 26, 2005 and first realized the relationship with her
employment on June 10, 2005. Appellant stated that she requested a downgrade to a lower level

office to reduce her stress, and that when this request was granted she realized that she needed
time off as well as counseling.
In a letter dated July 18, 2005, the Office requested additional factual and medical
evidence in support of appellant’s emotional condition claim. Appellant submitted a series of
notes from Dr. William M. Spinelli, a physician, addressing her condition. On May 19, 2005
Dr. Spinelli noted that appellant had voluntarily changed to a small post office and was
experiencing sadness and crying spells due to leaving her prior position. He diagnosed anxiety
and depression. In a May 25, 2005 note, Dr. Spinelli stated that appellant could not work due to
stress-induced symptoms related to transferring from one job to another.
Appellant submitted narrative statements and attributed her emotional condition to an
extreme shortage of rural carriers in 2000 and 2004. She stated that, on a daily basis, she did not
know if she could get the mail delivered as required. Appellant stated that she violated union
contracts to ensure delivery of rural mail. In November 2002 she was required to work 60-hour
weeks due to the retirement of a supervisor. Appellant also noted that her post office was
designated for seven clerks and that she had between six and four from February to
September 2003. She attributed her condition to the work-related death of an employee on
March 19, 2004, which resulted in additional responsibilities toward the other grieving
employees. Appellant’s post office moved to a new facility on November 11, 2004 and she did
not receive the necessary help to facilitate the move. She stated that she experienced too many
demands including new programs with deadlines, mandatory training sessions, meetings, hiring
attempts and the requirement of less than a five-minute line wait for customers. Appellant stated
that she was unable to complete the rural route count in the allotted time period, that she received
reprimands from the district management for trivial infractions. She received approval for a
smaller office on March 18, 2005. Appellant began to feel overwhelmed on March 26, 2005 and
requested vacation time prior to assuming her new post.
The employing establishment responded on August 2, 2005 and stated that appellant
adjusted other employee’s schedules so that the mail was delivered in a timely fashion. The
employing establishment further agreed that appellant moved to a new facility.
Dr. C. Alan Steed, a clinical psychologist, completed a report on October 4, 2005
diagnosing major depressive disorder. He noted that appellant attributed her condition to
building a new facility and the work-related death of an employee.
By decision dated November 10, 2005, the Office denied appellant’s claim for a workrelated emotional condition, finding that she failed to submit factual evidence substantiating her
allegations of overwork or inappropriate discipline.
Appellant, through her attorney, requested reconsideration on November 9, 2006 and
submitted additional evidence. She stated that her anxiety and depression was due to the
constant shortage of employees, to working as both a postmaster and a supervisor for five
months, to overseeing the move to a new facility and to continual demands of her position which
if unmet could result in disciplinary action. Yvonne Zahratka, a retired postmaster, submitted a
statement dated October 25, 2005 asserting that appellant was very short staffed during the
scheduled move to the new facility and was fulfilling the duties of both a postmaster and a

2

supervisor. Appellant submitted statements from Harvey Langer, a rural carrier and union
steward, Steve Steele, Mark Ritchie, and Diane Olson, employees, Doug Lingen, a former
manager, and Joyce Bergman, the postmaster at Hamel post office as well as Diane Pederson,
postmaster at Elysian, addressing appellant’s various allegations regarding employees, the move
to the new facility and her workload. These witnesses agreed that there were severe employee
shortages, that to cover these shortages appellant was required to violate the union contract, that
she worked 60 hours a week to cover her position and that of the supervisor who retired, that
there was no help provided for the move to the new facility, that the mandatory security system
in the new building did not work, and that the new stamp vending machine did not work. On
July 18 and September 22, 2003 appellant requested to hire additional clerks as her post office
required six clerks and she currently employed four. She received approval to hire one clerk on
February 9, 2004.
By decision dated January 22, 2007, the Office denied appellant’s claim finding it was
not sufficient to warrant modification of the November 10, 2005 decision. It found that she had
not provided a sufficiently detailed description of the employment events or activities that she
felt or contributed to her emotional condition.
Appellant through her attorney, requested reconsideration on October 11, 2007 and
submitted additional evidence. She submitted a medical report dated March 6, 2007 from
Dr. John Patrick Cronin, a licensed clinical psychologist. Appellant also submitted medical
treatment notes dated February 8 and March 22, 2007. She submitted a calendar dated January
through March 2005 with notations. Appellant also submitted a 2005 training plan and a guide
to personnel resources as well as e-mails directing her to complete courses.
By decision dated February 4, 2008, the Office declined to reopen appellant’s claim on
the grounds that the medical evidence submitted was irrelevant.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.2 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.3

1

5 U.S.C. §§ 8101-8193, § 8128(a).

2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.608(b).

3

ANALYSIS
Appellant, a postmaster, alleged that she developed an emotional condition due to factors
of her federal employment. In its January 22, 2007 merit decision, the Office denied her claim
finding that she had not provided a sufficiently detailed description of the employment events or
activities that she felt or contributed to her emotional condition. Appellant, through her attorney
requested reconsideration on October 11, 2007. In support of her request for reconsideration, she
submitted medical evidence. As the Office has not accepted that appellant implicated a
compensable factor of employment, this medical evidence is not relevant to the issue for which
the Office denied appellant’s claim and is not sufficient to require the Office to reopen her claim
for consideration of the merits.
Appellant also submitted a calendar, training plan and e-mails directing her to enlist in
online courses. These documents do not substantiate a previously implicated factor of
employment. These are apparently appellant’s review of the events of 2005 and are not witness’
statements or other documentation supporting appellant’s allegations. As these documents are
not relevant to the central issue in the case, whether appellant has substantiated a compensable
factor of employment, the Office properly declined to reopen her claim for consideration of the
merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for
consideration of the merits of her claim.
ORDER
IT IS HEREBY ORDERED THAT the February 4, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

